DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed 6/9/2021 has been entered. The amendment to the specification has overcome the objection to the specification in the Final rejection filed 4/14/2021 and the claim amendment has overcome the 112(a) rejections of claims 13-16 in the Final rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erica Schaefer on 6/17/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: in line 14 “a longitudinal axis” has been changed to – a longitudinal axis of the gas turbine engine --; and in line 22 “in the axial direction” has been changed to -- in the axial direction at the second end --.
Claim 6: in line 27 “in the axial direction” has been changed to – in the axial direction at the second end –.
Claim 13: in line 21 “in the axial direction” has been changed to – in the axial direction at the second end –; and in lines 28-29 “flow in the axial direction and” has been deleted.
Reasons for Allowance
Claims 1-4, 6-7, and 9-16 are allowable. The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor fairly render obvious the combination set forth in the independent claims 1, 6 and 13; in particular:
“an outlet end of the inlet conduit is coupled to the curved portion of the end wall downstream from the compressor section and upstream from a combustor plenum in a direction of the working fluid flow through the gas turbine engine and an outlet of the outlet end extends along an axis transverse to the longitudinal axis such that the pressurized fluid is injected into the end wall of the diffuser and deswirl system upstream from the second end and the combustor plenum to flow in the axial direction at the second end into the combustor plenum.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741